Order entered January 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00893-CV

                          REFUGIO GOMEZ, ET AL., Appellants

                                               V.

                                       SOL LY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-06613-D

                                           ORDER
       Before the Court is appellee’s January 12, 2015, motion to dismiss. Appellee moves to

dismiss this appeal because appellants failed to timely file their brief. Subsequently, appellants

sought an extension and tendered their brief on the merits for this case. This Court granted the

extension and ordered the brief filed. Accordingly, we DENY appellee’s motion.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE